Citation Nr: 0024559	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  93-10 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Evaluation of right knee degenerative joint disease, 
status post meniscectomy with anterior cruciate ligament 
deficiency, currently evaluated as 10 percent disabling.  

2.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active duty from October 1968 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The case was previously before the Board in November 1994 
when the right knee disability was rated as noncompensable.  
The case was remanded for medical records, including records 
from the Social Security Administration (SSA) and 
adjudication of intertwined issues.  In October 1996, the 
case was remanded to the RO for due process notification of 
the veteran and examination.  In June 1997, the case was 
again remanded to the RO for due process notification of the 
veteran and examination.  In January 1999, the RO notified 
the veteran that service connection was denied for right knee 
anterior cruciate ligament deficiency and early arthritis.  
The notice of disagreement was received in February 1999.  
The veteran was examined in February 1999.  A May 2000 rating 
decision listed the disability as right knee degenerative 
joint disease, status post meniscectomy with anterior 
cruciate ligament (ACL) deficiency, and assigned a 10 percent 
rating for the right knee disability, effective in November 
1991, the date the veteran's initial claim was received.  
While this is the earliest possible effective date, it is not 
the highest rating assignable.  So, the claim for a higher 
rating remains in appellate status.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  The RO continued to deny service connection 
for a back disorder.  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The service-connected right knee degenerative joint 
disease, status post meniscectomy with ACL deficiency is 
manifested by less movement than normal and pain on movement 
resulting in functional limitation of the range of motion 
from 5 degrees extension to 120 degrees flexion.  There is no 
evidence of weakened movement, excess fatigability, or 
incoordination.  

3.  Prior to June 3, 1993, there was evidence of slight 
instability of the right knee.

4.  On June 3, 1993, a VA examination disclosed improvement 
and the absence of right knee instability.  Since then, the 
knee has not had subluxation, instability, laxity or other 
findings indicative of more motion than normal.  

5.  There is no evidence linking the veteran's current back 
disorder to disease or injury during service.  

6.  The veteran's back disorder is not etiologically related 
to his service-connected right knee disorder.  

7.  There is no additional back impairment resulting from the 
service-connected right knee disorder.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
right knee degenerative joint disease, status post 
meniscectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, including § 4.7, 4.40, 4.45 and 
Codes  5260, 5261 (1999).  

2.  Right anterior cruciate ligament deficiency was 10 
percent disabling prior to June 3, 1993.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Code 5257 
(1999).

3.  As of June 3, 1993, right anterior cruciate ligament 
deficiency, is noncompensably disabling.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Code 5257 
(1999).

4.  The claim for direct service connection for a back 
disability is not well grounded.  A back disability was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991).

5.  The veteran's back disability is not proximately due to 
or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evaluation of Residuals of a Right Knee Meniscectomy, 
Currently Evaluated as 10 Percent Disabling.

The veteran has presented a well grounded claim for higher 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  We conclude that the conditions 
addressed have significantly changed and staged ratings are 
appropriate in this case. 

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his rating claim.  See 38 U.S.C.A. § 5107(a).  The veteran 
has not reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (1999).  This review includes the veteran's March 
1994 SSA award and the supporting records.  The salient 
portions of those records will be discussed below.  

An October 1969 service medical record shows that the 
veteran's experienced right knee symptoms including locking, 
pain and giving way.  A right medial arthrotomy and right 
medial meniscectomy were performed.  A small tear of the 
medial collateral ligament was incurred during surgery and 
was repaired.  After surgery the veteran had a period of 
convalescence and physical therapy.  The service medical 
records do not reflect further right knee symptomatology.  
The veteran's lower extremities were normal on examination 
for separation from service in January 1972.  

There was no further medical evidence until a post service 
injury many years later.  In a claim relating to his civilian 
employment, the veteran reported that he had slipped off a 
tailgate in October 1990 and injured his knee.  The veteran 
subsequently had extensive evaluations and treatment for the 
knee.  

Magnetic resonance imaging by J. Bruce Jacobs, M.D., in 
February 1991, disclosed findings including thickening of the 
patellar tendon associated with avulsion of the tibial 
tubercle and essentially absent medial meniscus post 
meniscectomy with intact articular cartilage but some 
subchondral sclerosis on the subjacent tibial plateau.  

In a report dated in April 1991, Louis Dean, M.D., a private 
orthopedic surgeon, noted that the veteran had a prior right 
knee disability, from which he had fully recovered.  He had 
no problem until his October 1990 injury.  The doctor 
believed that 10 % of the veteran's current knee disability 
was the result of the natural progression of a disease 
process and that the veteran would have 10 percent of his 
disability in the absence of the October 1990 injury.  The 
remaining 90 % was the result of the October 1990 injury.  
The right knee had no swelling, malformation or muscle 
atrophy.  There was no tenderness to palpation, synovial 
thickening or masses.  There were old healed scars on the 
medial aspect of the knee.  There was no instability.  The 
tibial collateral, fibular collateral and cruciate ligaments 
were intact.  There was no patellar subluxation.  A McMurray 
click was absent.  The Apley grind test was negative.  
Flexion went to 135 degrees.  Extension went to 180 degrees 
(0 degrees on the rating schedule).  See 38 C.F.R. § 4.71, 
Plate II (1999).  

In September 1991, Dr. Dean reexamined the veteran and 
reaffirmed his earlier opinion as to the cause of the 
disability.  The right knee had no swelling, malformation or 
muscle atrophy.  There were old scars and the recent 
arthroscopic scars were well healed.  There was tenderness in 
the anterior medial joint.  There was no swelling, synovial 
thickening or masses. on the medial aspect of the knee.  
There was no instability.  The tibial collateral, fibular 
collateral and cruciate ligaments were intact.  There was no 
patellar subluxation.  A McMurray click was absent.  The 
Apley grind test was negative.  There was good function of 
the quadriceps and hamstring muscle groups.  Flexion went to 
135 degrees.  Extension went to 180 degrees.   

The record also contains reports from David T. Easley, M.D., 
another private orthopedic surgeon.  The doctor's January 
1991 report shows the veteran's right knee was injured in the 
course of his employment with a plumbing company.  The doctor 
felt that there was a lateral meniscus tear and possible 
remnant of the previous arthrotomy and medical meniscectomy.  
The doctor commented that since the veteran did not have any 
symptoms since the procedure in service, and that he denied 
injury before October 1990, the doctor did not believe 
apportionment of the injury was a consideration.  

Dr. Easley performed an arthroscopy in June 1991.  The report 
shows that the problem appeared to be meniscal in nature, 
with symptoms localized to the lateral joint line.  The 
diagnoses were tear of lateral meniscus and posterior horn of 
medial meniscus, right knee; osteoarthritis, right knee; 
status post arthrotomy, right knee; and synovitis, right 
knee.  The arthroscopy also disclosed that the anterior 
cruciate ligament was partially torn from the femur, attached 
to the posterior cruciate ligament and healed.  

The October 1991 report discloses that the veteran complained 
the knee kept going out.  Dr. Easley found persistent laxity 
as tested with the Lachman's test, indicative of an anterior 
collateral ligament (ACL) tear.  There was a trace of 
positive rotation.  The impression was status postoperative 
arthroscopy, right knee, 6/4/91, and ACL laxity.  A brace was 
recommended for the ACL instability problem.  In November 
1991, the doctor reported that the brace provided significant 
improvement.  

Dr. Easley's last report, in December 1991, noted improved 
stability since wearing a brace.  The veteran was able to 
lift 10 pounds without difficulty.  He did note pain after 
climbing a ladder.  It was uncomfortable to crawl or kneel.  
The range of knee motion was from 0 to 135 degrees.  The 
patellofemoral joint tracked normally.  There was 1+ 
Lachman's test as well as 1+ neutral and anterolateral Slocum 
test.  The impression was status postoperative arthroscopy, 
right knee, 6/4/91 and ACL deficiency, right knee.  The 
doctor commented that the subjective factors of disability 
were absent with routine daily activities increasing to 
intermittently slight to moderate, depending on activity with 
repetitive use.  Objective factors of disability were noted 
in the deficiency of the ACL.  The doctor was of the opinion 
that the meniscectomy in service did not contribute to the 
ACL deficiency.  

In 1991, James Dillehay, D.C., reported that the veteran was 
unable to kneel or bend down without pain.  Records show Dr. 
Dillehay treated the veteran from January 1991 to August 
1993.  The records do not reflect the information needed to 
rate the disability.  

On the February 1992 VA examination, X-rays disclosed mild 
degenerative changes in the right knee.  On examination by 
Dr. Bralliar, the veteran reported his knee would sometimes 
give out.  He complained of constant pain in the right knee, 
back and posterior aspect of his legs.  The right knee lacked 
20 degrees of full extension and flexed through 145 degrees.  
Drawer and Lachman's signs were negative.  There was some 
lateral instability in the right knee.  There was no grating, 
grinding or clicking.  Dr. Gertz noted right knee 
instability, cruciate ligament tear.  There were arthroscopic 
as well as healed open surgery scars.  There was a full range 
of motion of the knees.  There was instability of the right 
knee and the veteran wore a brace.  The diagnosis was 
residuals of internal derangement of the right knee.  

VA clinical notes of September 1992 show the right knee had 
no crepitus.  There was decreased lateral and medial range of 
motion.  Extension and flexion were okay.  The impression was 
status post right anterior cruciate injury trauma.  The 
veteran was seen for an orthopedic surgical consultation in 
December 1992.  The veteran reported that the right knee gave 
out on him.  The collateral ligaments appeared intact.  There 
was no pain upon range of motion of the knee.  The diagnosis 
was right knee degenerative joint disease with ACL tear.  

A February 1993 VA clinical note shows the medial collateral 
and lateral collateral ligaments were intact.  Drawer and 
Lachman's signs were questionable.  There was no effusion.  

The VA orthopedic clinic note of June 3, 1993 reflects 
complaints of pain without swelling.  Examination showed a 
range of motion from 0 to 120 degrees.  There was no laxity.  
Pivot shift, Lachman's, and McMurray's signs were negative.  
There was no joint line tenderness.  X-rays showed 
degenerative joint disease without deformity.  

In a report dated in August 1993, a physician consultant for 
the SSA noted a range of motion from 0 to 120/135 degrees; no 
laxity; negative Bachman and McMurray signs, et al.  

There was a clinical follow-up in October 1993, for the right 
knee pain.  The range of motion was from 0 to 125 degrees.  
The veteran localized pain to the posterolateral area.  He 
was non-tender in the medial and lateral joint line.  There 
was no effusion or instability.  The diagnosis was mild 
degenerative joint disease.  

Private X-rays in October 1993 disclosed early 
osteoarthritis, a patellar spur and a possible old avulsion 
fracture versus non-united ossification center of the tibial 
tubercle.  

The report of an examination by David Atkin, M.D., in October 
1993, shows the veteran had 5-/5+ motor strength in the right 
quadriceps.  The range of right knee motion was from 2 to 135 
degrees.  Deep tendon reflexes were symmetrical.  The veteran 
walked with an antalgic gait consistent with neurogenic 
claudication.  It was the doctor's assessment that the 
veteran would not be able to stand more than one hour 
secondary to knee and back pain.  He would not be able to 
kneel or crawl secondary to his knee.  

In May 1996, Dr. Dillehay reported treating the veteran's 
right knee, without providing information to evaluate the 
disability.  In a July 1997 letter, Dr. Dillehay wrote that 
the veteran suffered from osteoarthritis and a patellar spur, 
which were quite painful.  He was unable to kneel or put 
pressure on the knee, such as in crawling.  

The report of the February 1999 VA examination reveals that 
the veteran described his knee pain as 7/10 daily with an 
increase to 10/10 once a week.  He reported that he used a 
cane, brace, medication and a transcutaneous electric nerve 
stimulator.  Objective examination disclosed no deformity.  
The range of motion was from 5 to 120 degrees with pain on 
extremes of motion.  There was no varus/valgus or 
anterior/posterior laxity.  There was a negative apprehension 
sign.  There was a negative Lachman's and pivot shift test.  
There was no significant joint line tenderness.  X-rays of 
the right knee revealed arthritis.  The diagnosis was right 
knee degenerative joint disease.  The doctor commented that 
the veteran had significant right knee pain which was most 
likely secondary to the injury in service, the meniscectomy 
and the predictive natural history of degenerative joint 
disease.   

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

The Board has considered the various criteria for rating knee 
disabilities.  38 C.F.R. § 4.71a (1999).  There is no 
evidence of ankylosis of the knee ratable under Code 5256.  
The restriction of knee motion is not analogous to and does 
not approximate the absence of motion associated with 
ankylosis.  38 C.F.R. §§ 4.7, 4.20 (1999).  

Other impairment of the knee, recurrent subluxation or 
lateral instability, will be rated as 10 percent disabling 
where slight, 20 percent disabling where moderate, and 30 
percent disabling where severe.  38 C.F.R. Part 4, Code 5257 
(1999).  Subluxation or instability can be rated separately 
from ratings based on pain and limitation of motion.  
VAOPGCPREC 23-97 (July 1, 1997).  

Code 5257 Prior to June 1993

The Board is clearly presented with a change in 
circumstances.  The RO, since the last remand, added the 
grant of service connection for the ACL deficiency.  The 
grant was made retroactive to the November 1991 date.  We 
conclude that a staged rating is warranted.  In June 1991, 
Dr. Easley identified a tear.  In October 1991 laxity was 
identified.  In February 1992 a VA examination disclosed 
instability, and in February 1993 a VA examination resulted 
in findings of questionable Drawer and Lachman's tests.  It 
was not until June 1993 that there was clear evidence that 
the veteran no longer had instability.  Based on the facts, 
the Board concludes that a compensable evaluation is 
warranted for instability under the provisions of Diagnostic 
Code 5257.  

We also conclude that the evaluation should reflect the 
presence of slight disability, and a 10 percent evaluation.  
In reaching this determination, the Board notes that the 
instability was never described as moderate or severe.  In 
December 1991, Dr. Easley noted that the instability was 
improving.  The February 1992 VA examination described the 
disorder as reflecting only "some" instability and in 
February 1993, the ligaments were described as intact with 
only questionable Drawer and Lachman's signs.  At best, 
during this time frame the evidence establishes that there 
was slight disability and no more.

The record also establishes that the June 1993 examination 
disclosed clear improvement and that the disorder no longer 
resulted in instability.  The Court, in Brown v. Brown, 5 
Vet. App. 413 (1993), has interpreted the provisions of 38 
C.F.R. § 4.13 (1999) to require that in any rating reduction 
case, it must be ascertained, based upon a review of the 
entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 
and 4.10 (1999) provide that in any rating-reduction case, 
not only must it be determined that an improvement in a 
disability has actually occurred, but also that improvement 
in a disability actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  The provisions of 38 C.F.R. § 3.344(c) 
(1999) also establish that there must be improvement before 
an evaluation is reduced.  Although the Court has not 
addressed the impact of Brown v. Brown in a Fenderson type 
case, the Board concludes that there is no basis to ignore 
the holding.  Therefore, the evaluation is not reduced until 
we are convinced that there was actual improvement.  Lastly, 
because this is not a reduction in an "award" being paid, 
the provisions of 38 C.F.R. §§ 3.103 and 3.105(e) are not 
applicable.

Code 5257 as of June 1993

Following the October 1990 industrial injury, there was some 
instability, which doctors related to the October 1990 injury 
and treated.  The veteran has reported occasional episodes of 
his right knee going out and the use of a knee brace.  
However, examinations by medical professionals since 1993 
have consistently shown the knee to be stable.  The VA 
orthopedic clinic note of June 1993 reflects that there was 
no laxity and tests such as the pivot shift, Lachman's, and 
McMurray's were negative.  In a report dated in August 1993, 
a physician consultant for the SSA noted there was no laxity; 
negative Lachman and McMurray signs, et al.  On clinical 
follow-up in October 1993, there was no instability.  The 
report of the February 1999 VA examination shows there was no 
varus/valgus or anterior/posterior laxity.  There were 
negative Lachman's and pivot shift tests.  While the veteran 
has complained of instability, the findings of the trained 
medical professionals are more probative.  Here the medical 
reports overwhelm the veteran's assertions and establish that 
he does not have a slight subluxation or instability required 
for a 10 percent rating under Code 5257.  The preponderance 
of the evidence is against a compensable rating under this 
Code as of June 1993.  38 U.S.C.A. § 5107(b) (West 1991).  
Therefore, a noncompensable rating must be assigned for his 
instability complaints, such as the knee going out and 
requiring a brace.  38 C.F.R. § 4.31 (1999).  

All other Codes

A dislocated semilunar cartilage or meniscus, with frequent 
episodes of "locking," pain, and effusion into the joint 
will be rated as 20 percent disabling.   38 C.F.R. Part 4, 
Code 5258 (1999).  In this case, the veteran has had knee 
surgery and there is no evidence that he still has a 
dislocated semilunar cartilage or meniscus.  Residual 
symptoms such as locking, pain, and effusion would be rated 
under Code 5259.  

A meniscectomy, or removal of a semilunar cartilage, will be 
rated as 10 percent disabling if the residuals are 
symptomatic.  38 C.F.R. Part 4, Code 5259 (1999).  Code 5258 
lists meniscus symptoms as including locking, pain, and 
effusion.  Thus, the pain reported by the veteran is 
appropriately rated as 10 percent disabling.  under Code 
5259.  A higher rating would require a disability which meets 
other criteria for knee impairment.  

Degenerative joint disease or arthritis has been determined 
to be part of the natural progress of the meniscectomy in 
service.  Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis.   38 C.F.R. Part 4, Code 5010 (1999).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Code 5003 
(1999).  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  38 C.F.R. § 4.59 
(1999).  

As with the meniscectomy code (5259), the arthritis codes 
provide a minimum rating of 10 percent for disabling pain.  
However, this is the same knee pain.  The pain due to the 
meniscectomy has not been and can not be distinguished from 
the arthritis pain.  The same knee pain can not be rated 
twice under separate codes.  38 C.F.R. § 4.14 (1999).  A 
higher rating would require that the pain and other symptoms 
resulted in a functional impairment which meets other 
criteria for knee impairment under other diagnostic codes.  

Where flexion or bending of the leg is limited to 60 degrees, 
the disability rating will be noncompensable.  Where flexion 
of the leg is limited to 45 degrees, the disability rating 
will be 10 percent.  Where flexion of the leg is limited to 
30 degrees, the disability rating will be 20 percent.  Where 
flexion of the leg is limited to 15 degrees, the disability 
rating will be 30 percent.  38 C.F.R. Part 4, Code 5260 
(1999).  Thus, for a higher rating, the disability would have 
to approximate the functional equivalent of a limitation of 
flexion to 30 degrees.  

There is no evidence of a limitation of flexion to 30 
degrees.  The medical reports have all shown motion beyond 
that point.  The February 1999 examination considered the 
effects of pain and other factors set forth in 38 C.F.R. 
§§ 4.40, 4.45, as required in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The physician found that there was flexion 
to 120 degrees, with pain limiting motion at that extreme.  
That is, there was less movement than normal and pain on 
movement.  There was no other functional impairment.  More 
motion than normal was not present; there was no laxity.  
There was no evidence of weakened movement, excess 
fatigability, or incoordination.  Here again, the medical 
findings provide the most probative evidence as to whether 
the functional impairment approximates the requirements for a 
higher rating.  The preponderance of evidence establishes 
that the service-connected knee disability does not 
approximate the criteria for a higher evaluation based on 
limitation of flexion.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 4.7 (1999).  

Limitation in the ability to straighten or extend the leg 
will be rated as non-compensable where extension is limited 
to 5 degrees from the straight leg position; 10 percent 
disabling where extension is limited to 10 degrees; 20 
percent disabling where extension is limited to 15 degrees; 
30 percent disabling where extension is limited to 20 
degrees; 40 percent disabling where extension is limited to 
30 degrees; and 50 percent disabling where extension is 
limited to 45 degrees.  38 C.F.R. Part 4, Code 5261 (1999).  

There is only one report which indicates a compensable 
limitation of extension.  On the February 1992 VA 
examination, signed by Dr. Bralliar in March 1992, the right 
knee lacked 20 degrees of full extension.  However, shortly 
before this, in December 1991, the examination by private 
physician, Dr. Easley, had shown full extension to the 0 
degree position.  Further, in a VA examination report signed 
by Dr. Gertz in February 1992, there was a full range of 
motion of the knees.  

Numerous subsequent reports demonstrate that there was no 
compensable limitation of extension.  VA clinical 
measurements in June and October 1993 showed full extension 
to the 0 degree position.  The August 1993 SSA report showed 
full extension to the 0 degree position.  In October 1993, a 
private physician, Dr. Atkin, reported extension was limited 
to 2 degrees, which does not approximate a compensable 
limitation.  38 C.F.R. Part 4, including § 4.7 and Code 5261 
(1999).  

The February 1999 examination considered the effects of pain 
and other factors set forth in 38 C.F.R. §§ 4.40, 4.45, as 
required in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
physician found that there was extension to 5 degrees, with 
pain limiting motion at that extreme.  That is, there was 
less movement than normal and pain on movement.  There was no 
other functional impairment.  More motion than normal was not 
present; there was no laxity.  There was no evidence of 
weakened movement, excess fatigability, or incoordination.  
The limitation of extension to 5 degrees meets the criteria 
for a non-compensable rating and does not approximate the 
limitation of extension to 10 degrees required for a 10 
percent rating.  38 C.F.R. § 4.7 (1999).  Here again, the 
medical findings provide the most probative evidence as to 
whether the functional impairment approximates the 
requirements for a higher rating.  The preponderance of 
evidence establishes that the service-connected knee 
disability does not approximate the criteria for a higher 
evaluation based on limitation of extension.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 4.7 (1999).  

There is no evidence of nonunion or malunion of the tibia or 
fibula ratable under Code 5262.  There is no evidence of genu 
recurvatum ratable under Code 5263.  After considering the 
information provided by the veteran and the medical 
personnel, the Board finds no basis to assign a higher or 
another separate rating for the service-connected right knee 
disability.  38 C.F.R. § 4.71a (1999).  

There is no evidence that the post surgical knee scars are 
ulcerated, tender and painful on objective demonstration, or 
that they limit knee function.  The scars have been described 
as well healed and there is no tenderness in the joint line, 
where the scars are located.  There is no basis for a 
separate, compensable rating for the knee surgery scars.  
38 C.F.R. § 4.118, Codes 7803, 7804, 7805 (1999).  

The preponderance of the evidence includes numerous medical 
reports which are more probative than the veteran's claims 
and the evidence is not so evenly balanced that there is any 
doubt which could be resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b) (West 1991).  

Entitlement to Service Connection for a Back Disorder

The veteran has not contended that his back disorder was 
incurred in service.  Moreover, there is no evidence of a 
nexus connecting a current disability to disease or injury in 
service.  Consequently, a claim for direct service connection 
for a back disorder would not be well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  IN the alternative, since there is no 
competent evidence linking the disorder to service, the claim 
would denied on the merits.  Schroeder v. West, 212 F.3rd 
1265 (2000) 

The veteran claims that he has developed a back disorder as 
the result of his service-connected knee disorder.  Service 
connection may be granted for a disability which is 
proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  The right 
knee disorder is the only disability for which service 
connection has been established.  

Any additional impairment of earning capacity resulting from 
an already service-connected condition, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service-connected condition, shall be 
compensated.  Thus when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

A well grounded claim for secondary service connection 
requires evidence of a connection to a service-connected 
disability.  See Reiber v. Brown, 7 Vet. App. 513 (1995).  

In this case, the medical opinions on the February 1992 VA 
examination connected the veteran's back disorder to his 
service-connected knee disability.  These opinions provide 
the necessary nexus to render the claim for secondary service 
connection well grounded.  

Since the claim is well grounded, the Board proceeds to weigh 
the merits of the claim.  Evidence is presumed true when 
determining if the claim is well grounded.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  This presumption does not apply 
when the analysis has moved to the stage in which the merits 
of the claim are weighed.  

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the positive evidence in favor of 
the claim is in relative balance with the weight of the 
negative evidence against the claim.  The appellant prevails 
in either event.  However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Here, the only support for a connection between the veteran's 
back disorder and his service-connected knee disability are 
two VA medical opinions from February and March 1992.  

In a report signed by Dr. Gertz in February 1992, the veteran 
complained that his lumbar spine had wedging, pain in the 
lower back and hips.  The doctor diagnosed a low back strain 
secondary to knee problems.  

In a report of a February 1992 VA examination, signed by Dr. 
Bralliar in March 1992, the veteran told of injuring his 
right knee in basic training.  He stated that his knee began 
putting pressure on his back around April 1991.  The 
diagnosis was chronic lumbosacral strain secondary to 
internal derangement of the right knee.  

Where physicians rely on history as related by veteran, their 
diagnoses can be no better than the facts alleged by veteran.  
Swann v. Brown, 5 Vet. App. 229 (1993); Coghill v. Brown, 8 
Vet. App. 342 (1995).  In this case, the February and March 
1992 examination reports relied on the veteran's reports of 
worsening knee pain since service with related back symptoms.  
There was no mention of the right knee and back injuries 
sustained in October 1990.  Since the February and March 1992 
opinions did not consider the injury of October 1990, these 
opinions are not persuasive.  

The remainder of the evidence is against the claim.  The 
medical professionals who considered the October 1990 injury 
(many of whom had first hand knowledge) found that it was the 
cause of the veteran's back disorder.  

A January 1991 report from David T. Easley, M.D., a private 
orthopedic surgeon notes that the veteran was injured in 
October 1990, when he slipped off the tailgate of a truck, 
sustaining a twisting right knee injury.  He developed low 
back pain since then.  Dr. Easley's May and June 1991 reports 
also show the veteran sustained right knee and back injuries 
in October 1990.  These several reports from a specialist 
physician who was repeatedly examining the veteran and 
monitoring his progress after the October 1990 injury are 
very probative and persuasive.  

In a report dated in April 1991, Louis Dean, M.D., another 
private orthopedic surgeon, expressed the opinion that there 
was no apportionment of the veteran's lower back as the 
injury was due to the October 1990 injury.  In September 
1991, Dr. Dean re-examined the veteran and reaffirmed his 
earlier opinion as to the cause of the back disability.  Here 
again, there are several reports from a specialist physician 
who was repeatedly examining the veteran and monitoring his 
progress after the October 1990 injury.  This makes the 
doctor's opinion, that the lower back disability was 
exclusively due to the October 1990 injury, both probative 
and compelling.  

The records of James H. Dillehay, D.C., noted knee and back 
symptoms and treatment from January 1991 to August 1993.  The 
reports noted the October 1990 injury.  The reports did not 
indicate that the service-connected knee disordered caused or 
aggravated the back disorder.  

VA outpatient treatment notes of 1992 and 1993 reflect the 
veteran's knee complaints without linking them to a back 
disorder.  

The records of the SSA have been obtained and considered.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 371-2 (1992); 
Waddell v. Brown, 5 Vet. App. 454 (1993).  These include an 
October 1993 X-ray study of the lumbosacral spine which a 
physician interpreted as negative.  In October 1993, David 
Atkins, M.D., examined the veteran and noted back and knee 
complaints.  The back pain had been insidious in onset over 
the last 5 years.  The veteran noticed that low back pain was 
associated with weakness in his lower extremities.  Dr. 
Atkins' assessment did not link the back symptoms to the 
service-connected knee disorder.  

In a report dated in February 1994, Maria Greenwald, M.D., 
noted the veteran complained of low back and right leg pain 
for 3 years.  Degenerative disease in the right knee, with 
arthroscopy in 1991, were noted.  The diagnosis was 
osteoarthritis.  Further testing was recommended.  The doctor 
did not link the back disorder to the service-connected knee 
injury.  Dr. Greenwald's report later in February 1994 noted 
the veteran's knee, hip and back complaints and test results.  
It was noted that lumbosacral spine X-rays were normal.  The 
diagnosis was probable psoriatic arthritis.  It is noteworthy 
that testing and other studies led the physician to ascribe 
the veteran's back complaints to a disease process and not to 
the service-connected knee disorder.  

In May 1996, Dr. Dillehay wrote that the veteran had 
degenerative arthritis and had been receiving treatments for 
the lumbar spine and right knee.  In his July 1997 letter, 
Dr. Dillehay stated that the veteran had degenerative disc 
disease, affecting the cervical and lumbar segments of the 
spine.  There was arthritis in the right knee and hands.  The 
degenerative process continued to debilitate as the veteran 
aged.  He did not indicate the cause of the back disorder or 
link it to the service-connected knee disability.  

In a letter dated in November 1997, the veteran's attending 
physician, Prem P. Salhotra, M.D., reported that the veteran 
suffered from chronic back pain, degenerative disc disease, 
cervical radiculitis and degenerative disc disease, and 
rheumatoid arthritis.  The doctor did not connect the back 
disorders to the service-connected knee disability.  

A VA examination was conducted in February 1999.  It was 
noted that the veteran had injured his knee in service and 
had a meniscectomy.  He reported arthroscopic debridement in 
1981.  He told of increasing knee pain.  He stated that his 
back began hurting in 1975.  He believed it was secondary to 
his knee pain and change in gait.  The veteran's back was 
examined.  X-rays of the spine were normal.  The diagnosis 
was mild mechanical low back pain.  The doctor noted that the 
veteran had an asymmetric gait which was likely to contribute 
to his low back pain.  The doctor felt that it was unlikely 
that the mechanical gait was due to the right knee pain.  
Magnetic resonance imaging showed no lesions or reasons for 
the symptoms.  The concluding diagnosis was mechanical low 
back pain.  This report shows that the veteran's complaints 
were considered and that testing was done.  The veteran had 
mechanical low back pain which could be due to his gait but 
the doctor found it unlikely that the gait disturbance was 
due to the service-connected knee disability.  

The February and March 1992 reports which linked the 
veteran's back complaints to his service-connected knee 
disability are not persuasive because they failed to consider 
the October 1990 injury.  The reports from Dr. Easley and Dr. 
Dean which considered that injury, linked the back symptoms 
to it, with Dr. Dean going so far as to report the October 
1990 injury was the sole cause of the back symptoms.  Other 
doctors have noted both knee and back disorders, without 
linking them.  On the most recent examination, it was a 
physician's opinion that the veteran's mechanical low back 
pain could be due to his gait but it was unlikely that the 
gait disturbance was due to the service-connected knee 
disability.  The preponderance of evidence establishes that 
the service-connected knee disability did not cause the 
veteran's back disorder.  We also note that there is no 
competent evidence that establishes that the knee disorder 
aggravated the back disorder.  Therefore, the claim must be 
denied.  


ORDER

An evaluation of 10 percent, prior to June 3, 1993, for the 
right anterior cruciate ligament deficiency is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.  

As of June 3, 1993, a compensable evaluation for the right 
anterior cruciate ligament deficiency is denied.  

An evaluation in excess of 10 percent for right knee 
degenerative joint disease, status post meniscectomy is 
denied.  

Service connection for a back disorder is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

